Citation Nr: 0606620	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-07 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1945 to 
November 1947.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied the veteran's claim for service 
connection for bilateral hearing loss.  In October 2005, in 
support of his claim, he and his spouse testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
(VLJ) of the Board.  A transcript of the proceeding is of 
record.  

Unfortunately, further development of the evidence is 
necessary before the Board can decide this appeal.  So the 
case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).



In this instance, the record reflects that on an August 2003 
examination for the claimed hearing loss condition, the 
veteran underwent an audiological evaluation which revealed, 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
70
75
LEFT
70
65
65
70
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The diagnosis was moderate to severe sensorineural hearing 
loss, bilaterally.  The above audiometric findings are 
sufficient to establish a hearing loss disability in 
accordance with the regulatory requirements of 38 C.F.R. § 
3.385 -- so the first essential requirement for establishing 
service connection for hearing loss, that of the presence of 
the claimed current disability, at least, has been satisfied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

So the determinative issue is whether there is evidence of a 
causal relationship between the present bilateral hearing 
loss and the veteran's military service.  And the opinion 
concerning this purported relationship must be from a 
competent medical professional (i.e., one with expertise in 
the subject area related to the claimed hearing loss 
condition).  As for the alleged cause of his hearing loss, 
the veteran claims he had intense exposure to loud noise 
during service from working in proximity to explosives, while 
stationed with an engineering company at Camp Lejeune, North 
Carolina.  According to his DD Form 214, 
his military occupational specialty (MOS) was machinist, and 
he attended engineer school at Camp Lejeune.  He further 
alleges that hearing protection devices were not then 
available.  An initial review of his service medical records 
(SMRs) does not show any complaints of hearing problems, and 
his separation examination reveals what appears to be normal 
hearing.  That aside, the absence of audiometric findings 
conclusively showing hearing loss in service does not 
preclude a claimant from establishing entitlement to service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Rather, service connection still may be granted when 
there is a post-service diagnosis of hearing loss, as well as 
medical evidence indicating this disability is causally 
related to service.  See Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).  

The medical evidence thus far with regard to the etiology of 
the veteran's current hearing loss consists entirely of the 
conclusion expressed by the August 2003 VA examiner, an 
audiologist, following review of the claims file and 
interview of the veteran.  He indicated an opinion concerning 
etiology was not feasible based upon the record.  
Specifically, he found that the veteran had a history of both 
in-service and post-service noise exposure, and that it was 
not possible to delineate the cause of his hearing loss 
since, although it was conceivable that it was incurred in 
service, "the ratio of possibility is so difficult to 
determine that it would only be speculative."  In addition 
to the aforementioned opinion, the record also includes more 
recent statements from the veteran, himself, explaining that 
while he was involved in some post-service activities that 
entailed excessive noise exposure, he wore adequate noise 
protection on those occasions.  He reiterated this claim 
during his October 2005 hearing.

Consequently, the Board finds that another examination would 
be constructive to obtain a more definitive medical opinion 
on the question of nexus based on a review of the evidence of 
record.  Inasmuch as there is evidence of the veteran's 
current diagnosis and treatment for hearing loss, along with 
his service records and 
self-reported history, this substantial degree of information 
may provide an adequate basis upon which an opinion can be 
rendered on reexamination.  Thus, another VA audiological 
examination should be conducted that includes a specific 
determination from the examination provider as to whether, on 
review of all of the relevant evidence of record, the 
veteran's current hearing loss disability is related to his 
alleged acoustic trauma in military service (including 
consideration of his complete assertions regarding the 
presence and/or degree of any post-service noise exposure).  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4) (VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all available outpatient 
treatment records from the Phoenix VAMC 
dated from August 2005.  Then associate 
all records that are received with the 
claims file.  

2.	Schedule the veteran for another VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, 
to determine whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his current 
bilateral sensorineural hearing loss 
is etiologically related to his 
military service, including especially 
any acoustic trauma he reports he was 
exposed to during service at Camp 
Lejeune, and taking into consideration 
his medical, occupational and 
recreational history prior to and since 
service.  The examiner should discuss 
the rationale for all opinions 
expressed.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  Also, in 
order to facilitate making these 
important determinations, the examiner 
should review the relevant medical 
history in the veteran's claims file, 
to include both the report of the 
veteran's August 2003 VA audiological 
examination and a complete copy of this 
remand.  

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, prepare 
a supplemental statement of the case 
(SSOC) and send it to him.  Give him 
time to respond before returning the 
claim to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

